DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an accommodation unit,” “input unit,” “detection unit” and “notification means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/159359 as translated by United States Application Publication No. 2019/0041386, hereinafter Yabutani.
Regarding claim 1, Yabutani teaches an automatic analysis device (figure 1) for continuously analyzing a plurality of samples, comprising: an accommodation unit (item 20) including a plurality of accommodation positions (the openings where items 21 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (item 21 and figure 1); input unit (item 70) configured to input identification information of samples as analysis targets (paragraph [0064]); memory unit (paragraph [0061]) to store the identification information of samples designated as analysis targets (paragraph [0061]); a detection unit (item 23) configured to detect identification information of each of the plurality of samples in the accommodation unit (paragraph [0058]); a control unit (item 60) configured to control the detection unit and the analysis unit (paragraph [0058]), the detection unit being configured to output the detected identification information to the control unit 
Regarding claim 2, Yabutani teaches wherein the analysis unit includes a pretreatment unit configured to perform pretreatment on the plurality of samples to be suitable for the analysis, before the analysis (paragraphs [0040]-[0041]), and the notification means is configured to output the warning before the pretreatment is started by the pretreatment unit (paragraphs [0058]-[0062]).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Yabutani and the apparatus of Yabutani is capable of notifying the designated identification information of the sample and the warning indicating that the detected identification information of the sample does not exist. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Yabutani (see MPEP §2114). Further, Yabuntai teaches wherein, when the identification information cannot be detected in the detection unit for a sample for which the designated identification information exists, the notification means is configured to notify the designated identification information of the sample and the warning indicating that the detected identification information of the sample does not exist (paragraphs [0061]-[0062]).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Yabutani and the apparatus of Yabutani is capable of notifying the detected identification information of the sample and the warning indicating that the designated identification information of the sample does not exist. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of 
Regarding claim 5, Yabuntai teaches wherein each of the plurality of samples is accommodated in a sample container (item 21), and the identification information includes an identifier attached to the sample container (paragraph [0058]).
Regarding claim 6, Yabuntai teaches wherein each of the plurality of samples is accommodated in a sample container (item 21), and the detection unit (item 23) is configured to detect reflected light of light emitted to the sample container accommodating the sample (paragraph [0058]), and the detection unit is configured to detect a type of the sample, based on the reflected light (paragraph [0058]).
Regarding claim 8, Yabuntai teaches wherein the notification means (item 65) is configured to output the warning using at least one of display and a physical operation of a device (paragraph [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuntai in view of United States Application Publication No. 2012/0003731, hereinafter Kuroda.
Regarding claim 7, Yabuntai teaches wherein when each sample is a liquid (paragraph [0001]).
Yabuntai fails to teach the detection unit is configured to detect a state of a liquid surface of the sample, and the detection unit is configured to detect presence or absence of the sample or a type of the sample, based on the detected state of the liquid surface.
Kuroda teaches an analyzer which has a liquid level detection section to determine an air-specimen interface so that the amount the probe is inserted into the specimen can be determined (Kuroda, paragraph [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect the state of a liquid surface of the sample and to detect the presence or absence of the sample based on the state of the liquid surface because it would allow the amount the probe is inserted into the specimen to be determined (Kuroda, paragraph [0067]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuntai in view of United States Application Publication No. 2011/0244583, hereinafter Tatsutani.
Regarding claims 9 and 10, Yabuntai teaches all limitations of claim 1; however, Yabuntai fails to teach wherein the notification means is configured to present choices for determining an operation of the automatic analysis device after the warning is output, and the control unit is configured to control the 
Tatsutani teaches a sample analysis and transport system which when an error arises in the device the device produces the error and then the user is able to fix the error and press the start/stop button on the device to continue operation so that the restart action of the device can be reduced (Tatsutani, paragraph [0127]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have given choices of starting, stopping and pausing operation of the device when an error occurs and controlling the selected operation using the control unit because it would reduce the time for the restart of the device (Tatsutani, paragraph [0127]).
The examiner notes that the notification means being configured to present choices for determining an operation of the automatic analysis device after the warning is output is the intended use of the notification means (intended use MPEP § 2114 (II)).

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2017/0168027, hereinafter Hanafusa in view of Yabuntai.
Regarding claims 1 and 11, Hanafusa teaches an automatic analysis device (item 1) for continuously analyzing a plurality of samples (intended use MPEP § 2114 (II)), comprising: an accommodation unit (item 2) including a plurality of accommodation positions (where items 6 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (figure 1); wherein the automatic analysis device is a liquid chromatograph mass spectrometer (paragraph [0062]) configured to ionize sample components separated by liquid chromatograph, cleave obtained ions, and perform mass spectrometry (paragraph [0062]).
Hanafusa fails to teach input unit configured to input identification information of samples as analysis targets; memory unit to store the identification information of samples designated as analysis targets; a detection unit configured to detect identification information of each of the plurality of samples in the accommodation unit; a control unit configured to control the detection unit and the analysis unit, the detection unit being configured to output the detected identification information to the control unit, the 
Yabuntai teaches an automatic analysis device (Yabuntai, figure 1) for continuously analyzing a plurality of samples, comprising: an accommodation unit (Yabuntai, item 20) including a plurality of accommodation positions (the openings where items 21 are), each of the plurality of accommodation positions being capable of accommodating one of the plurality of samples (Yabuntai, item 21 and figure 1); input unit (Yabuntai, item 70) configured to input identification information of samples as analysis targets (Yabuntai, paragraph [0064]); memory unit (Yabuntai, paragraph [0061]) to store the identification information of samples designated as analysis targets (Yabuntai, paragraph [0061]); a detection unit (Yabuntai, item 23) configured to detect identification information of each of the plurality of samples in the accommodation unit (Yabuntai, paragraph [0058]); a control unit (Yabuntai, item 60) configured to control the detection unit and the analysis unit (Yabuntai, paragraph [0058]), the detection unit being configured to output the detected identification information to the control unit (Yabuntai, paragraph [0058]), the control unit being configured to hold the identification information of each of the plurality of samples received from the detection unit as detected identification information (Yabuntai, paragraph [0058]), the control unit being further configured to receive the identification information of samples designated as analysis targets from the memory unit (Yabuntai, paragraphs [0061]-[0062]), and hold the received identification information of samples designated as analysis targets (Yabuntai, paragraphs [0061]-[0062]), the control unit (Yabuntai, item 60) including a notification means (Yabuntai, item 65) configured to output a warning when the control unit makes a comparison between the identification information of samples designated as analysis targets and the detected identification information and determines that there is a mismatch therebetween (Yabuntai, paragraphs [0061]-[0062]) so that when the information managed in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the error detection system of Yabuntai to the device of Hanafusa because it would allow for when the information managed in the testing information system does not match the barcode information received from the computer, an error of communication abnormality is output (Yabuntai, paragraph [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796